PER CURIAM.
Daniel Beal (defendant) appeals his judgments and sentences which were entered by the trial court after he was found guilty of violating the terms of his probation. We affirm the trial court’s finding that defendant violated the terms of his probation because the instant record demonstrates that defendant willfully refused to comply with his obligation to pay restitution. However, we must reverse the 6-year prison sentence which was imposed on defendant’s scheme to defraud conviction1 because, upon violation of his probation, defendant was subject to receiving a sentence up to the length of his original suspended sentence of 4.5 years’ imprisonment. See Wallace v. State, 618 So.2d 797, 798 (Fla. 2d DCA 1993). Accordingly, on remand, the trial court may sentence defendant to a term of up to 4.5 years’ imprisonment on this conviction.
AFFIRMED in part, REVERSED in part; REMANDED for resentencing.
GRIFFIN, C.J., and DAUKSCH and ANTOON, JJ., concur.

. § 817.034(4), Fla. Stat. (1993).